Citation Nr: 0613111	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to medications prescribed 
for a service-connected low back disability.

2.  Entitlement to an increased rating for a low back 
disability.

3.  Entitlement to an increased initial rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for erectile dysfunction, 
effective June 20, 2002, and denied the veteran's claims for 
service connection for a gastrointestinal disorder, to 
include as secondary to medications prescribed for a service-
connected low back disability, and for an increased rating 
for his service-connected low back disability.  

The issues of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to 
medications prescribed for a service-connected low back 
disability, and for an increased rating for his service-
connected low back disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Since June 20, 2002, the veteran's erectile dysfunction has 
been manifested by diminished libido.  His erectile 
dysfunction is not manifested by total impotence or penile 
deformity.  





CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected erectile dysfunction have not been met since June 
20, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code (DC) 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2005).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran was awarded noncompensable service-connection for 
erectile dysfunction associated with his service-connected 
low back disability, effective June 20, 2002.  He asserts 
that a higher rating is warranted.  The Board thus turns to 
the applicable criteria.

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2005).

In this case, the veteran has been diagnosed with erectile 
dysfunction.  He has not been diagnosed with impotence.  The 
RO rated his erectile dysfunction, by analogy, under DC 7522.  
While no diagnostic code specifically addresses the diagnosis 
of "erectile dysfunction," DC 7522 does address loss of 
erectile power, which is precisely the symptomatology 
described by the veteran.  Moreover, this is the only 
diagnostic code that specifically addresses erectile 
function.  The Board can identify no more appropriate 
diagnostic code and the veteran has not identified one.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the veteran's 
disability under this diagnostic code.

Diagnostic Code 7522 provides a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2005).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

The veteran underwent VA genitourinary examination in 
February 2003.  He complained of loss of libido and of 
erectile dysfunction, but reported that vaginal penetration 
and ejaculation were possible approximately once per month, 
although sometimes less frequently.  Physical examination 
revealed a normal penis and genitalia; there was no deformity 
noted.  The diagnosis was erectile dysfunction secondary to 
lumbar disc bulge and left lumbar radiculopathy.

In this case, the veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity has been shown, the veteran is not entitled 
to a compensable rating.  See 38 C.F.R. § 4.20.

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, February 2003, 
and January 2004; and a rating decision in March 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in September 2003.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

  
ORDER

A compensable disability rating for service-connected 
erectile dysfunction is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

Additional development is necessary prior to further 
adjudication of the claims for service connection for a 
gastrointestinal disorder, to include as secondary to 
medications prescribed for a service-connected low back 
disability, and for an increased rating for a service-
connected low back disability.

First, in February 2004, the veteran submitted to the Board 
additional evidence in support of his claim for an increased 
rating for his low back disability.  This evidence consisted 
of a letter from the veteran's private physician indicating 
that the veteran had been treated for low back pain, and that 
this treatment included bed rest.  A copy of this letter was 
also submitted to the RO before the veteran's claims file was 
transferred to the Board.  As the RO did not issue a 
supplemental statement of the case, it does not appear that 
the RO considered this documentation prior to forwarding the 
veteran's claims folder to the Board.  The veteran, however, 
has not submitted a waiver with regard to RO consideration of 
this evidence in the first instance.  To ensure that the 
veteran's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, for its 
initial consideration of the evidence pertaining to 
additional treatment for his service-connected low back 
disability. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Additionally, as it is not clear from the letter the 
length of time for which the veteran was prescribed bed rest 
in the past year for his low back disability, the RO should 
attempt to clarify this on remand.

Second, the veteran has claimed that he is entitled to 
service connection for a gastrointestinal disorder, secondary 
to medications prescribed for his service-connected low back 
disability.  The record reflects that the veteran has been 
assessed with gastritis, and that he has been prescribed 
NSAIDs for treatment of his low back disability, but no 
opinion has yet been rendered as to whether any 
gastrointestinal disorder is related to his use of medication 
prescribed for his service-connected back disability.  The 
Board acknowledges that the veteran underwent a VA 
gastroenterological examination in August 2002, and that the 
veteran did not appear for a subsequently scheduled 
appointment for an upper GI series examination.  As a result, 
the veteran was not diagnosed with any gastrointestinal 
disorders.  However, the veteran's claims file was not 
available for review at the time of the examination.  Thus, 
although the veteran reported that he had been prescribed 
medications for gastrointestinal disorders as a result of 
medications prescribed for his service-connected low back 
disability, the examiner did not have any information 
regarding treatment or assessments of such gastrointestinal 
disorders, or that he had been prescribed NSAIDs for his 
service-connected back disability.  

Although the veteran was afforded a VA gastroenterological 
examination, he has not been afforded a VA examination with 
an etiological opinion, after a review of the entire claims 
folder.  Given such factors, it is the judgment of the Board 
that the duty to assist the veteran with his claim includes 
providing him with a VA examination following a review of his 
claims file.  On remand, the veteran should be scheduled for 
an additional examination and opinion as to whether any 
current gastrointestinal disorders are related to the use of 
medications prescribed for his service-connected back 
disability.  The Board reminds the veteran that the duty to 
assist is not a "one-way street."  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran is forewarned that his 
failure to comply with the ordering of any diagnostic tests 
on remand, including an upper GI series, may result in the 
denial of his claim.  See 38 C.F.R. § 3.655 (2005).

In addition, the Board notes that the most recent examination 
of the veteran's spine was in August 2002.  Because of the 
amount of time that has elapsed and because the criteria for 
the evaluation of disorders of the spine have been amended 
since that time, the Board feels that another examination is 
needed to provide medical evidence relevant to the revised 
rating criteria.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to clarify the length of 
time for which the veteran was 
prescribed bed rest as a method of 
treatment for his low back disability 
by Alfredo P. Pereira, M.D.

2.  Schedule the veteran for a VA spine 
examination.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  The 
examiner should (1) provide ranges of 
motion of the thoracolumbar spine, (2) 
describe any neurological impairment 
resulting from the spinal disability, 
and (3) state the length of time during 
the past twelve months that the veteran 
has had incapacitating episodes due to 
the spinal disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

3.  Schedule the veteran for a VA 
gastroenterological examination for the 
purpose of ascertaining the etiology of 
any gastroenterological disorders.  Any 
further indicated studies must also be 
conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should provide an opinion 
as to whether it is as likely as not 
(50 percent probability or greater) 
that any gastroenterological or 
gastroesophageal disorder which may be 
diagnosed is causally or etiologically 
related to the medication prescribed 
for the veteran's service-connected 
back disability.  The examiner should 
provide the rationale for the opinion 
provided.

4.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for a gastrointestinal 
disorder, to include as due to 
medications prescribed for a service-
connected low back disability, and for 
an increased rating for a low back 
disability.  Consider the documentation 
regarding private treatment for a low 
back disability submitted in February 
2004.  Apply all applicable rating 
criteria for disorders of the spine.  
If the decisions remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case that informs them 
of all applicable criteria for 
evaluating disabilities of the spine.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


